    Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 1 of 45




                                                                       FILED
                                                                         Nov 04 2020

                                                                       SUSANY. SOONG
                                                                  CLERK, U.S. DISTRICT COURT
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                        SAN FRANCISCO


                                               3-20-71591 LB




                                                    /s




11/4/2020
         Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 2 of 45




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND SEARCH WARRANTS

      I, Paul E. Yahraus, Special Agent with the Federal Bureau oflnvestigation (FBI) being duly

sworn, hereby depose and state as follows:

I.       Purpose of the Affidavit

         1.       I submit this affidavit in support of a criminal Complaint charging VERONICA

KATZ (hereinafter "KATZ") and VENNESA HERRERA (hereinafter "HERRERA")

( collectively "the TARGET SUBJECTS") with health care fraud and conspiracy to commit
health care fraud, in violation of18 U.S.C. §§ 1347 & 1349 (the "Subject Offenses").

         2.       Further, I submit this affidavit in support of a search warrant for evidence of the
Subject Offenses, as described in Attachment B, pursuant to the protocols described in

Attachment C and Attachment D, at the following locations (collectively, the "Target

Locations"):
              •   Target Location-1: 23591 Foley Street, Hayward, CA 94545 (HealthNow's

                  Offices, as described in Attachment A-1); and
              •   Target Location-2: 23 Pinnacle Street, South San Francisco, CA 94080

                  (KATZ's residence, as described in Attachment A-2).

II.      Agent Qualifications
         3.       I am an investigative or law enforcement officer of the United States, within the

meaning of 18 U.S.C. Section 2510(7), and am empowered by law to conduct investigations of

and to make arrests for offenses enumerated in Title 18 of the United States Code, among other

offenses.
        4.        I have been employed as an FBI Special Agent since 2014. I am presently

assigned to an organized crime squad within the San Francisco Office of the FBI. As pmi of my
duties within this unit, I investigate violations of federal law, including mail fraud, wire fraud,

racketeering, and money laundering. During my employment as a Special Agent, I have

participated in drug, financial, and organized crime investigations. During these investigations I

have gained expertise in law enforcement techniques including the use of physical surveillance,
        Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 3 of 45




financial examinations of banking records, and witness interviews. I have participated in search

wmrnnts and arrests as part of these investigations.
        5.      Because this affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts that I have learned during the

course of my investigation. Where the contents of documents and the actions, statements,

and conversations of others are reported herein, they are reported in substance and in pmi,
except where otherwise indicated. The summaries of recorded conversations set forth in

this affidavit may exist in draft f01m, and may include notes, edits, translations, and

interpretations provided for context or for clarity by translators or investigators. In

addition, unless otherwise indicated, statements by others referenced in this Affidavit

were not necessarily made to me, but may have been provided to me by someone else to
whom I have spoken or whose repo1i I have read (and who in tum may have had either

direct or indirect knowledge of the statement). Similarly, unless otherwise indicated,
information in this Affidavit resulting from surveillance does not necessarily set forth my
personal observations, but may have been provided to me by other law enforcement

agents who observed the events, and to whom I have spoken or whose report I have read.

III.    Relevant Statues
        6.      Title 18, United States Code, Section 1347, in relevant part, makes it unlawful for

any person, to knowingly and willfully execute a scheme or artifice to defraud any health care

benefit program or to obtain by means of false or fraudulent pretenses, representations, or

promises, any of the money or property owned by, or under the custody or control of, any health

care benefit program, in connection with the delivery of or payment for health care benefits,

items, or services.
       7.      Title 18, United States Code, Section 1349 states: "[a]ny person who attempts or
conspires to commit any offense under this chapter shall be subject to the same penalties as those

prescribed for the offense, the commission of which was the object of the attempt or conspiracy."



                                                 2
        Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 4 of 45




IV.     Background: Medicare and Home Health Care Agencies
        8.      Medicare is a federal government health insurance program for people who are 65

or older and ce1iain younger people with disabilities. The Medicare program is administered by

the Centers for Medicare and Medicaid Services ("CMS"). Medicare is a "Federal health care

program" as defined in Title 42, United States Code, Section 1320a-7b(f) and is a "health care
benefit program" as defined by Title 18, United States Code, Section 24(b). Different paiis of

Medicare cover different services; for example, Medicare Part A covers hospital and other

inpatient services, while Medicare Part B covers outpatient health services, such as medical

office visits, lab work, and home visits. Individuals who qualify for Medicare benefits are

referred to as Medicare "beneficiaries." Each beneficiary is given a unique health insurance
claim number ("HICN").
        9.     Health care providers that provide medical services that are reimbursed by

Medicare are referred to as Medicare "providers." To participate in Medicare Part B, providers,
including physicians and home health agencies ("HHAs"), are required to submit an application

in which the provider agrees to comply with all Medicare-related laws and regulations, including
the federal False Claims Act (3 1 U.S.C. §§ 3729-3733), which makes it illegal to submit claims

for payment to Medicare or Medicaid that you know, or should know, are false or fraudulent. If

Medicare approves a provider's application, Medicare assigns the provider a Medicare "provider

number," which is used for processing and payment of claims.
        10.    A provider can submit a claim to Medicare through the mail or electronically.

Every claim submitted by, or on behalf of, a provider certifies that the information on the claim
form is truthful and that the services were reasonable and necessary to the health of the Medicare

beneficiary. Medicare only reimburses providers for services and procedures that are medically
necessary.
        1 1.   Medicare Part A and Medicare Part B cover eligible home health care services,

such as intermittent skilled nursing care, physical therapy, and continued occupational services.

These services, and others covered by Medicare, are commonly provided at the beneficiaries'

                                                3
         Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 5 of 45




 homes. In this sense, home health care differs from care provided at health care facilities where
 the patient may reside or stay for extended periods, such as skilled nursing facilities and other

 inpatient facilities.

         12.      HHAs who provide services to Medicare beneficiaries can submit claims for

reimbursement to the Medicare program. Medicare will cover home health services only if,
among other requirements, ( 1) the Medicare beneficiary is homebound; (2) the beneficiary needs

skilled nursing services on an intermittent basis, or physical, speech pathology, or occupational

therapy services; (3) the beneficiary is under the care of a qualified physician; and (4) a Plan of

Care (CMS Form 485) is established by a physician.

         13.     In order for a beneficiary to be considered "homebound," a physician must certify
that a beneficiary is "confined to the home," that is, the beneficiary must either ( 1) because of

illness or injury, need the aid of suppmiive devices such as crutches, canes, wheelchairs, and
walkers, the use of special transportation, or the assistance of another person in order to leave

their place of residence; or (2) have a condition such that leaving their home is medically

contraindicated. In addition, there must exist a nmmal inability to leave the home and leaving
the home must require a considerable and taxing effort.
         14.     Medicare requires that the homebound dete1mination be the result of a face-to-

face consultation. A physician must conduct the consultation, or it must be done with one of the
following under the supervision of the physician: a nurse practitioner, a ce1iified nurse midwife,

or a physician assistant. The physician must also ce1iify that the beneficiary needs home health

care, that a plan of care has been established, and that the services were furnished while the

beneficiary was under the care of a physician.
        15.      Medicare is generally billed for home health care services in 60-day periods

referred to as "episodes." These episodes cover the services provided by home health care in
those 60-day windows. If a beneficiary continues to require home health care, another physician

ce1iification (or "recertification") is required for each subsequent episode.



                                                  4
        Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 6 of 45




        16.    In order to ensure adequate cash flow to HHAs, Medicare pays a percentage at the
beginning of the episode through a request for anticipated payment ("RAP") by the HHA. The

RAP provides an initial upfront payment to the HHA, typically 50%-60% in the first and second

episodes.

        17.    One of the conditions an HHA must meet in order to receive a RAP from

Medicare is the submission a Home Health Outcome and Assessment Information Set
("OASIS"). An OASIS is an assessment, such as a start of care (SOC), a resumption of care, or
a discharge, which is performed on a patient in order to determine, amongst other things,

reimbursement to the HHA by Medicare.

        18.    Only specific medical professionals are authorized to complete an OASIS,
depending on the type of care being assessed. For example, for nursing care, an OASIS must be
completed by a registered nurse (RN) or for any of the therapies, such as physical therapy, it

must be completed by a physical therapist (PT). Conversely, a licensed practical nurse (LPN),
licensed vocational nurse (LVN), or physical therapy aide (PTA) may not complete an OASIS.

        19.    An HHA such as HealthNow must be accredited to bill Medicare. There are a
number of accreditation organizations permitted to assist with the accreditation process.

Accreditation organizations are third pmiies that certify that the HHA is in compliance with

CMS rules and regulations. Accreditation organizations are entitled to perform random surveys
to determine if they will re-accredit a pmiicular HHA.


IV.    Probable Cause to Believe KATZ and HERRERA Committed the Subject Offenses
       and That Evidence of Their Crimes Will Be Located at the Target Locations
       20.     Based on records collected during this investigation and witness interviews, I

have learned that in 2018 the TAR GET SUBJECTS defrauded Medicare by creating fraudulent

medical records and billing documentation in supp01i of Medicare claims. The TARGET

SUBJECTS used the identities of licensed medical practitioners on medical records and billing

information without the practitioners' knowledge or consent and submitted such documentation


                                                5
        Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 7 of 45




in support of Medicare claims. The TARGET SUBJECTS worked together to recruit LVNs to

conduct OASIS SOC assessments and pose as RNs during those assessments knowing that

Medicare requires such assessments to be conducted by RNs and not LVNs. The TARGET

SUBJECTS induced at least one LVN to conduct unauthorized SOC assessments and fill out
corresponding medical records without authorization by promising extra pay-sometimes RN­

level pay-for performing these unauthorized services. After the LVN completed the OASIS

SOC assessment and completed the c01Tesponding patient notes on HealthNow's electronic

medical records system (refe1Ted to as "Kinnser"), the TARGET SUBJECTS removed the

L VN's name from the coITesponding documentation and replaced it with the name and signature
of an RN to make the documentation appear legitimate for Medicare billing purposes. Fmiher,

the TARGET SUBJECTS fraudulently used the identities of clinicians, such as physical

therapists, to complete electronic medical record documentation to bill Medicare and private
insurance companies for physical therapy services not rendered.
        2 1.       Using fraudulent documents, the TARGET SUBJECTS billed Medicare and/or

private insurance companies for services not rendered and for services completed by an

unqualified practitioner in violation of Medicare requirements. To date, the investigation has

revealed that at a minimum the TARGET SUBJECTS submitted fraudulent claims resulting in

Medicare paying out $ 124,733.89 based on those fraudulent claims. A more thorough analysis

of all fraudulent billing is pending.
        22.     A review of the aiiicles of incorporation indicate that KATZ established Personal

Home Healthcare, Inc in or about 20 14 and then in 20 15 changed the name to HealthNow Home

Healthcare (refe1Ted to hereinafter as "HealthNow"). HealthNow's articles of incorporation list

KATZ as the president, Chief Executive Officer, and agent for service of process. During the
investigation, I have learned that HERRERA has been employed at HealthNow since no later

than July 20 16.

       23.     Records submitted to California authorities dated September 22, 20 15 list Target

Location-1 as the location ofHealthNow's offices. Fmiher, on October 15, 2020, I conducted

                                                6
           Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 8 of 45




    surveillance at Target Location-1 and confirmed that Target Location-1 continues to serve as

    HealthNow's offices.
           24.     Based on my review of public records database checks and in-person surveillance,
    I believe that Target Location-2 is the residence of.KATZ and her husband, S.K. DMV records

    indicate that vehicles registered for both KATZ and S.K. have Target Location-2 as their

    registered address. Further, on October 28, 2020, in the evening, FBI conducted surveillance at

    Target Location-2 and observed a vehicle registered to both KATZ and her husband, S.K.,

    parked in front of Target Location-2. FBI observed the vehicle registered to KATZ and S.K. at

    Target Location-2 at approximately 6:00 p.m. on October 29, 2020, and again at 8: 10 a.m. on

October 30, 2018. Further, the FBI observed two subjects matching the description of.KATZ
and S.K. on the driveway of Target Location-2 at approximately 5:43 pm on October 30, 2020.
                      ACHC Uncovers Evidence of Health Care Fraud at HealthNow

           25.    Based on interviews and a review of relevant documents, I have learned that on
August 1, 20 18, the Accreditation Commission for Health Care (ACHC) conducted a Medicare

accreditation site visit at Target Location-1. The ACHC survey revealed that certain
HealthNow medical records listed a HealthNow employee-refe1Ted to herein as Cooperating

Witness-I (CW- 1) 1 -as an RN when in fact CW-I is not and has never been a licensed RN. The
ACHC survey also indicated that HealthNow had an L VN admitting patients. An LVN cannot

admit patients; an RN must admit them. In other words, according to the ACHC survey, an
LVN-rather than an RN-was performing OASIS SOC assessments, in violation of Medicare

requirements.

          26.     The ACHC survey also revealed that HealthNow had billed Medicare for
approximately 10 in-home physical therapy visits for a patient refe1Ted to herein as Patient-I


1
  The FBI has interviewed CW-1 on several occasions. During the initial interview CW-1 made false
statements to the FBI, which CW-1 later admitted to during a follow up interview. CW-1 has no prior
criminal history. Other than the initial false statements, investigators believe CW-1 has been truthful
throughout this investigation. CW-1 is providing information pursuant to a non-prosecution agreement
with the government.

                                                    7
         Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 9 of 45




 when in fact Patient-1 never received physical therapy and Patient-1's doctor never ordered
 physical therapy for Patient-1. Medicare billing records show that HealthNow billed Medicare

approximately $1,640.00 for 10 physical therapy visits for Patient-1 that allegedly occurred in

February and March 2018.

         CDPH Uncovers Evidence of the TARGET SUBJECTS' Fraudulent Conduct

         27.   After the site survey, ACHC sent a complaint to CMS, who notified the California
Department of Public Health (CDPH). CDPH licenses facilities, including HHAs, to operate in

the state of California. In September 2018, February 2019, and March 2019, CDPH conducted

its own site survey of HealthNow. Based on a review of the site surveyor's field notes, other

records related to the CDPH survey, and witness interviews, I have learned that CDPH
uncovered evidence of the TARGET SUBJECTS' fraudulent conduct at HealthNow.

         28.   During the CDPH survey, HERRERA represented herself as HealthNow's office
manager and claimed to be responsible for submitting HealthNow's billing claims to CMS. The

CDPH site surveyor described HERRERA as KATZ's right-hand person. The CDPH surveyor

also explained that although HERRERA is not a nurse or a physical therapist, HERRERA tells
employees-including nurses and physical therapists-which patients to visit.

         29.   Also during the survey, KATZ told the site surveyor that CW-1 had represented
himself/herself to KATZ as an RN when in fact CW-1 was an LVN. Based on interviews,
smTeptitiously recorded conversations involving KATZ, and my review of survey field notes

during this investigation, I have learned that KATZ's statement to the site surveyor was false.

KATZ knew CW-1 was an LVN and not an RN. Based on my knowledge of this investigation, I

believe KATZ intentionally misled the site surveyor about CW-1 representing himself/herself as

an RN.
         30.   The CDPH site surveyor also asked KATZ about CW-1's name being on

HealthNow SOC assessments. Based on my training, experience, and knowledge of this

investigation, I believe KATZ lied to the site surveyor when she responded to this question. As

an LVN, CW-1 was not permitted to perfmm SOC assessments and CW-1's name therefore

                                                8
          Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 10 of 45




    should not have been listed on HealthNow's SOC assessments.       KATZ told the site surveyor

    that where HealthNow records show CW- 1's name on an SOC for a HealthNow patient, CW-1
    was shadowing another RN-an individual referred to herein as Cooperating Witness-2 (CW-2). 2

    CW-2 is an RN; however, CW-2 never worked for HealthNow. As discussed in greater detail
    below, I believe KATZ intentionally mislead the site surveyor. Indeed, the CDPH surveyor

    learned from CW- 1 that CW- 1 never told KATZ that he/she was an RN. And in a recorded

conversation that occuned later in this investigation, KATZ told CW- 1 to tell investigators that
    CW-1's name was listed on OASIS SOC assessments because CW- 1 had been shadowing an

RN. In other words, KATZ later told CW- 1 to provide the same story to the FBI that KATZ had
provided to the CDPH surveyor. During the recorded conversation, however, CW-1 emphasized

that KATZ's story was not true because CW- 1 never shadowed other nurses, and KATZ

admitted that her story was not true.

                     KATZ Asks a HealthNow RN to Falsify Medical Records

          3 1.    Based on witness interviews and a review ofrelevant documents, I have learned
that KATZ asked an individual refened to herein as Cooperating Source-I (CS- 1) to engage in

fraudulent activity while working at HealthNow. C S- 1 is a registered nurse. 3 C S- 1 was

employed by HealthNow during the September 20 18 site survey described above. During the
site survey, KATZ informed CS- 1 that some ofHealthNow's patient charts were missing

impmiant information. KATZ asked CS-1 if CS- 1 would: speak to the nurse who saw the

patient, listen to that nurse describe to CS- 1 what treatment the nurse provided, and then sign the

documentation as though CS- 1 had seen the patient. CS- 1 refused to do so, indicating that CS-
1's medical license would be in jeopardy if CS- 1 followed KATZ's plan. KATZ responded that

CS- 1 should not won-y because if CS- 1 ever lost his/her license, CS- 1 would always have a job

2
 I believe CW-2 has always been truthful with law enforcement. CW-2 has no criminal hist01y. CW-2
does not have any other agreements with law enforcement.
3
  To my knowledge, CS-1 has always been truthful with investigators. CS-1 has no criminal history. CS-
1 is working with law enforcement without the expectation of any monetaiy reward, nor does CS-1 have
any other agreements with law enforcement.

                                                  9
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 11 of 45




at HealthNow.

                                HERRERA Misleads the CDPH Surveyor
           32.   During the CDPH site survey, the surveyor tried to call CW-2, presumably to

confirm KATZ's explanation, described above, that when CW- 1, an L VN, saw patients during

OASIS SOC assessments CW- 1 was shadowing CW-2, an RN. When the site surveyor

requested CW-2's phone number, either HERRERA or KATZ told the CDPH surveyor to call

CW-2 at phone number 5 10-365- 1905 (* 1905). The CDPH surveyor called * 1905 and spoke to
a woman who represented herself to be CW-2. I believe the woman using phone number * 1905

and purpo1iing to be CW-2 was actually HERRERA. During the call, HERRERA told CDPH

surveyor that she had conducted the OASIS SOC assessment in question and another nurse

(presumably refenfog to CW-1) was shadowing her and must have signed the OASIS SOC
assessment by accident.

        33.      Based on my training, experience, and knowledge of this investigation, I believe

HERRERA was posing as CW-2 in an attempt to legitimize the otherwise fraudulent OASIS

SOC assessments, discussed above, and to deceive the CDPH surveyor, in part so HealthNow
would maintain its accreditation and ability to bill Medicare. Investigators obtained AT&T

subscriber records for * 1905. The records indicate that HERRERA, not CW-2, was the

subscriber for * 1905. Further, I have learned that CW-2 never received a phone call from CDPH

regarding an inspection at HealthNow and CW-2 never worked at HealthNow. At one point,

CW-2 interviewed for a job at HealthNow but CW-2 decided not to accept a position.
   HealthNow Billed Medicare for Physical Therapy for Patient-1 that Never Happened

       34.       Based on witness interviews and a review ofHealthNow medical and billing

records, I have learned that HealthNow billed Medicare for approximately 10 in-home physical
therapy sessions in February and March 20 18 for Patient-I. However, HealthNow never

provided Patient-I with physical therapy. In fact, physical therapy was contraindicated for

Patient-I and Patient- 1's medical state inhibited Patient-I from paiiaking in any kind of physical

therapy.

                                                 10
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 12 of 45




                                              Table 1
                                           Claim Date
                     Patient               (# of claims)
                                                                 Fraudulent Medicare Claim

         Patient-I                      April 5, 20 18        Physical Therapy
                                        ( 10 claims)




          The TARGET SUBJECTS Forged Signatures on Patient Medical Records

        35.     HealthNow medical and billing records show that an RN refened to herein as
Cooperating Witness-3 (CW-3)4 electronically signed a request for physical therapy for Patient-
1. Based on witness interviews, I have learned that CW-3 never signed the request for physical

therapy for Patient-I. CW-3 is an RN who worked for HealthNow in 20 18 and who provided in­

home medical care for Patient-I involving an IV treatment. CW-3 never provided physical
therapy for Patient-I.

        36.    HealthNow medical records also show that CW-3 electronically signed discharge

paperwork for Patient-I. Based on witness interviews, I have learned that CW-3 did not
discharge Patient-I and did not sign the discharge summary. Further, medical records for

Patient-I dated March 8, 20 18 contained wording that appeared to have been copied and pasted

from CW-3's notes from March 7, 2018. Per CW-3, the March 8, 20 18 notes did not match the
kind of treatment Patient-I would have received that day, i.e. the removal of an IV. CW-3

believes that someone else must have affixed CW-3's signature on the HealthNow medical

records described above.
       37.     Based on witness interviews and a review ofHealthNow medical and billing
records, I have learned that HealthNow also used without authorization the electronic signature
of a physical therapist referred to herein as Cooperating Witness 4 (CW-4) 5 on 20 18 medical


4 I believe CW-3 has always been truthful with law enforcement. CW-3 has no criminal history. CW-3
does not have any other agreements with law enforcement.
5 I believe CW-4 has always been truthful with law enforcement. CW-4 has no criminal histo1y. CW-4
does not have any other agreements with law enforcement.

                                                 11
           Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 13 of 45




    records for Patient-I. Specifically, I have learned that HealthNow medical records for 20 18

    listed CW-4 as Patient- 1's physical therapist. As stated above, Patient- 1 did not receive physical

    therapy in 20 18.

           38.     Investigators obtained copies ofHealthNow medical records containing CW-4's

name as a physical therapist associated with approximately 70 patients, to include Patient- 1.

Based on witness interviews, I have learned that CW-4 never worked at HealthNow, never

completed HealthNow medical documentation, never signed any HealthNow patient medical

records, and never saw any patients for HealthNow. Accordingly, I believe that all HealthNow

patient medical documentation containing CW-4's electronic signature would be fraudulent.
      HERRERA Directs Nurse to Stop Treating Patient-1 in the Middle of an IV Treatment

           39.     Based on witness interviews, I have learned that in March 2018, HERRERA

directed CW-3 to stop treating Patient- 1 in the middle of Patient- 1's IV treatment. In February

and March 2018, CW-3, an RN working for HealthNow, administered an IV infusion treatment

for Patient- 1 at Patient- 1's home pursuant to a specific protocol determined by Patient-1's
doctor. At some point, HERRERA contacted CW-3 and told CW-3 that she had received orders

from Patient- 1's doctor and Patient- 1's pharmacy to increase the transfusion rate on Patient- 1.

This would lessen the amount of time CW-3 had to stay with Patient- 1 to administer the IV

treatment. HERRERA also requested that CW-3 leave Patient- 1 's residence while Patient- 1 was

receiving the transfusion so that CW-3 could see other HealthNow patients. CW-3 subsequently
contacted Patient- 1 's pharmacy, who indicated that they were unaware of any changes to Patient-

1's orders, including orders about transfusion rate. CW-3 believed HERRERA had lied to
him/her. 6

           40.    Based on witness interviews, I have learned that CW-3 explained to Patient- 1 that

CW-3 was uncomfortable with HealthNow's request to speed up the rate of Patient-1's IV
treatment. Patient-1 then contacted KATZ at HealthNow and explained that Patient- 1 did not


6
    CW-3 subsequently quit his/her employment with HealthNow.

                                                    12
           Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 14 of 45




    approve ofHealthNow's request to speed up the rate of Patient-1's IV infusions. HealthNow
    then te1minated its relationship with Patient-1. 7 On or about March 7, 2018, HERRERA sent

    CW-3 a text message indicating that HealthNow was dropping Patient-I as a patient. CW-3 was

    concerned because Patient-I still had an IV in place and CW-3 needed to finish giving care to
    Patient-I.

      CW-4 Declines HERRERA's Job Offer; HealthNow Uses CW-4's Personal Information
           41.    Based on witness interviews, I have learned that CW-4 earned a degree in
physical therapy in approximately 2015 and interviewed for a job with HERRERA at HealthNow

in July 2016. During the interview, CW-4 provided employment paperwork to HERRERA, such
as a W-2, which included CW-4's Social Security Number, and HERRERA made a photocopy of

CW-4 's physical therapy license. Further, HERRERA brought CW-4 to a computer and

instructed CW-4 to set up an account on HealthNow's electronic medical records system, known

as Kinnser. HERRERA provided CW-4 log-on and password information for the Kinnser

system. During the interview, HERRERA told CW-4 that CW-4 would not have a more
experienced physical therapist to mentor CW-4 despite CW-4 being a newly licensed physical
therapist. Fmiher, HealthNow could not provide CW-4 with any information about how CW-4

could contact physical therapy aides CW-4 would be working with. At the end of the interview,

HERRERA asked CW-4 to see a patient that same day. CW-4 declined and said that he/she was

unsure about accepting a job with HealthNow. Neve1iheless, HERRERA insisted that CW-4

could take home patient information and begin seeing patients immediately if CW-4 accepted the
job. HERRERA insisted that CW-4 take patient information home that day. Several days later,

CW-4 emailed HERRERA to say that CW-4 would not be accepting the HealthNow job.
HERRERA sent CW-4 follow up emails. One email asked if CW-4 would be willing to do SOC


7
 In connection with this episode, Patient- I filed a complaint with the ACHC against HealthNow. ACHC
informed Patient-I that they had located an order from Patient-1 's doctor for Patient- I to receive physical
therapy. Given Patient- I never received physical therapy, I believe any doctor's order regarding physical
therapy for Patient-I was forged by a representative ofHealthNow. Patient-I followed up with Medicare
regarding HealthNow's physical therapy charges and learned that the charges had been reversed.

                                                     13
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 15 of 45




assessments for patients at CW-4's convenience. HERRERA's second email asked CW-4 to see

a patient. CW-4 declined. HERRERA sent another email to CW-4 asking if CW-4 had time to

see a patient for HealthNow. CW-4 did not respond.

                              Medicare Fraud Involving Patient-2

        42.    Based on witness interviews and a review ofHealthNow medical and billing

records, I have learned that HealthNow used without authorization the electronic signature of a
physical therapist, CW-4, on 20 18 medical records for Patient-2. HealthNow records show that

on approximately seven dates in the summer of20 18 CW-4 provided physical therapy services
for Patient-2. Medical records for six of those seven visits contain CW-4's electronic signature.

HealthNow's record for the seventh visit contains CW-4's name but not CW-4's signature.
Additionally, HealthNow evaluation and discharge documents for physical therapy services also

contain CW-4's electronic signature. CW-4 did not sign any HealthNow documents. CW-4
never saw any patients for HealthNow. CW-4 never worked for HealthNow. In sum, billing

records show that HealthNow billed Medicare for approximately nine physical therapy visits for

Patient-2. Patient-2 never received in-home physical therapy treatment from HealthNow.
                                             Table 2
                                           Claim Date
                    Patient               (# of claims)        Fraudulent Medicare Claims

        Patient-2                     August 28, 20 18      Physical Therapy
                                      (9 claims)


                              Medicare Fraud Involving Patient-3
       43.    Based on witness interviews and a review ofHealthNow medical and billing

records, I have learned that HealthNow used CW-4's electronic signature without authorization
on medical records for Patient-3. HealthNow medical records and billing documents show that

on approximately eight dates in the summer of 20 18, CW-4 provided physical therapy services

for Patient-3. Additionally, HealthNow physical therapy evaluation and discharge documents

contain CW-4's digital signature. CW-4 never worked at or saw patients for HealthNow. Based


                                               14
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 16 of 45




on witness interviews, I have learned that Patient-3 has never received in-home physical therapy.

 Based on a review of HealthNow billing records, I have learned that HealthNow billed Medicare

for approximately 11 physical therapy visits for Patient-3 that never occurred.


                                             Table 3

                                          Claim Date
                     Patient              (# of claims)         Fraudulent Medicare Claim


         Patient-3                     November 21, 2018     Physical Therapy
                                       (11 claims)



             KATZ Offers to Pay CS-1 to Falsely Sign HealthNow Medical Records

       44.      Based on witness interviews, I have learned that KATZ offered CS-I money to

sign patient treatment records for patients that CS-I did not treat. When CS-I advised KATZ
that this was illegal, KATZ offered to pay CS-I approximately $3 5. 00 per patient that CS-I
signed-off on. When CS-I reiterated to KATZ that it would be illegal to do so, KATZ replied

that everyone was doing it.
       45.      Based on a witness interview, I have learned that in approximately September

2018, CS-I told KATZ that CS-I was no longer going to work for HealthNow because CS-I
found his/her name on charts for patients that CS-I did not treat. When CS-I brought the matter
to KATZ's attention, KATZ told CS-I to re-fresh CS-1's computer screen. Once CS-I did, CS-
1's name was replaced with someone else's name. KATZ then referred to it as magic.

    HealthNow Medical Records for 200 Patients List Nurse that Never Provided Care

       46.     Based on a witness interview, I have learned that CS-I saw approximately four
patients while working at HealthNow. CS-I saw these patients during the time period of the site

surveys described above to help HealthNow pass accreditation inspection. KATZ told CS-I not

to worry about documenting any of CS-I's patient visits; accordingly, CS-I never documented

patient visits in HealthNow's Kinnser electronic medical record system. Fmiher, CS-I never

                                               15
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 17 of 45




 conducted an OASIS SOC assessment for a HealthNow patient nor has CS- 1 signed any medical
documents for HealthNow. Nevertheless, HealthNow medical and billing records list CS- 1's

name in connection with approximately 200 patients. Based on interviews with former
HealthNow employees, I have learned that KATZ and HERRERA are the last ones to view

patient chmis before sending them to Medicare for billing.

               KATZ Asks CW-2 to Sign Medical Forms Without Seeing Patients

       47.     Based on witness interviews and a review ofHealthNow medical records, I have

learned that KATZ asked CW-2 to sign HealthNow medical records for patients that CW-2 did
not see or treat. No earlier than November 20 17, CW-2 went to HealthNow and met with KATZ
and HERRERA to discuss CW-2 working at HealthNow. During the meeting, CW-2 gave

HERRERA CW-2's driver license, nursing license, and medical insurance information. CW-2

did not provide a resume at that time. KATZ indicated she needed a director of nursing and
offered CW-2 a HealthNow vehicle. KATZ asked CW-2 to sign CMS-485 forms (Plan of Care

and Ce1iification forms) without actually seeing the patients because other nurses at HealthNow

could see the patients. CW-2 never accepted a job at HealthNow. Nevertheless, CW-2 is shown
on HealthNow patient records as a ce1iifying RN. Accordingly, I believe that HealthNow

representatives used CW-2's identity on HealthNow patient records without CW-2's

authorization when CW-2 did not work at HealthNow.
       KATZ Instructs CW-1 to Represent Himself/Herself as an RN and Sign SOCs
       48.    Based on witness interviews, I have learned that KATZ directed CW- 1, a former
HealthNow LVN, to represent himself/herself as having an RN credential when in fact CW- 1

had only an LVN credential. CW- 1 stmied working at HealthN ow in approximately December

20 17. Several weeks after starting, KATZ-with HERRERA in the background-called CW- 1
and asked CW- 1 to take off CW- 1's LVN badge and put on his/her RN badge. When CW- 1 said

he/she did not have an RN badge, HERRERA said that it would only be for a few days and that
they would send in an RN later. CW- 1 understood that his/her name would not appear on

patient's charts. CW- 1 also understood that HealthNow was getting bigger and needed CW- 1 to

                                              16
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 18 of 45




help giving SOC assessments to patients. When CW- 1 told KATZ that CW- 1 could not give out

 SOC assessments to patients, KATZ told CW- 1 that it was fine. KATZ instructed CW- 1 not to

put his/her name on the SOC assessments and not to sign them.

        49.    Based on witness interviews, I have learned that CW- 1 gave out SOC assessments
to patients. CW- 1 then gave the SOC assessment packets to KATZ, who uploaded the packets

and sent them to CW- 1 for CW- 1 to sign. When CW- 1 expressed concern about signing the

SOC assessments, KATZ told CW- 1 that it would be okay and to just make sure the assessment

packets were conect. KATZ promised to pay CW- 1 an extra $20-$30 per patient if CW- 1 would

give SOC assessments to patients. CW- 1 signed what she was asked to sign. At one point, CW-

1 expressed concern to KATZ about CW- 1 doing SOC assessments. KATZ responded by saying

that CW- 1's name was not on the SOCs. Later, CW-1 spoke with KATZ's husband, S.K., who

said that they would pay for CW- 1's schooling to become an RN. CW- 1 reiterated that he/she

did not want to do anymore SOC assessments. S.K. told CW- 1 to keep doing SOCs for a few
more weeks and then CW- 1 could stop. S.K. told CW- 1 that CW- 1 had a car (a HealthNow

vehicle), extra money, and schooling. CW- 1 continued to do SOC assessments.

                    KATZ and HERRERA Manipulated Medical Records
       50.     Based on numerous witness interviews and a review ofHealthNow's electronic
medical records, I have learned that HERRERA and KATZ manipulated HealthNow's electronic

medical records on the Kinnser system. I have also reviewed worklog audit records for

HealthNow's Kinnser system that show when certain users- reflected by the username-logged

into HealthNow's electronic medical record system to update medical records. These audits

records reflect when a user logged into the system and what action the user took with regard to

the specific patient medical record. I have learned that these worklog audit records conoborate

CW- 1's account-described herein above-of how CW- 1 completed SOC assessments, provided

the assessment to KATZ, KATZ loaded the SOC assessment onto HealthNow's Kinnser system,
CW- 1 signed the SOC assessment, and then either HERRERA or KATZ logged onto the

electronic medical records system and removed CW- 1's signature. My review also indicates that

                                               17
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 19 of 45




both HERRERA and KATZ appeared to log onto the Kinnser system in order to improperly

enter the signature of an RN to correspond with an SOC assessment completed by CW-1. In
many cases, the RN who allegedly signed the medical record either never worked for HealthNow

or never completed electronic medical records for HealthNow. Therefore, based on my review

of electronic medical records, worklog audit reports, and witness interviews, I have learned that

KATZ and HERRERA manipulated electronic medical records submitted to Medicare for
reimbursement.

       51.     For example, Table 4, below, is an excerpt of a worklog audit record reflecting

entries in HealthNow's Kinnser electronic medical records system for one patient SOC

assessment. Table 4 indicates that on May 2, 2018, KATZ (using her UserName but the first and

last name of a HealthNow RN, Brandon Lewis) created an OASIS SOC for a patient referred to
herein as D.A. On May 9 and 10, 2018, CW-1 logged into the patient medical record and saved

the SOC 22 times. CW-1 then submitted the document with CW-1's electronic signature. Later

the same day, HERRERA logged into the patient SOC assessment, removed CW-1's signature,

saved the SOC 12 times, and completed the document. On August 10, 2018, HERRERA
reopened the SOC, updated task details, and completed the SOC. Approximately 27 minutes
later, someone using C S-1's username signed the document. CS-1 is an RN. Based on witness
interviews, I have learned that CS-1 never signed or filled out any HealthNow medical records.

Further, I have learned in witness interviews that KATZ and HERRERA limited C S-1's access

to HealthNow's Kinnser system. At one point, CS-1 asked about being able to access Kinnser

and KATZ replied that CS-1 did not need access. Based on my training, experience, and
knowledge of this investigation, I believe KATZ opened the OASIS SOC depicted in Table 4

knowing that CW-1 conducted the SOC assessment. I further believe that HERRERA deleted

CW-1's electronic signature and then used CS-1's login credentials to sign the SOC assessment

because HERRERA knew that CW-1 was not authorized to conduct SOC assessments and that

only RNs-such as CS-1--could lawfully conduct SOC assessments.



                                               18
         Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 20 of 45




                                                   Table 4

    Task Name   Action Taken   Date Action Taken     UserName         First Name   Last Name
    OASIS-C2    Task Created 201 8-05-02             vkatz.hnhhc      Brandon      .Lewis
    Start of                 1 5 :46:51
    Care

     OASIS-C2   Saved8         201 8-05-09
    Stati of                   22:53 :26             [CW-1 ] .hnhhc   [CW- I ]     [CW- 1] 9
     Care
    OASIS-C2    Sent to QA     201 8-05-1 0
    Stati of    Manager        00:34:07              [CW-1 ] .hnhhc   [CW-I ]      [CW-I]
    Care
    OASIS-C2    Submitted      201 8-05-1 0
    Start of    with           00:34:07             [CW-1] .hnhhc     [CW-I ]      [CW- I]
    Care        Signature
    OASIS-C2    Signature      201 8-05-1 0         vherrera.hnhhc    Vennesa      Herrera
    Stati of    Removed        14:12:58
    Care
    OASIS-C2    Saved 1 0      201 8-05-1 0         vherrera.hnhhc    Vennesa      Herrera
    Stmi of                    14:1 4:01
    Care
    OASIS-C2    Completed      201 8-05-1 0         vherrera.hnhhc    Vennesa      Herrera
    Stati of                   14:1 8:09
    Care
    OASIS-C2    Reopened       201 8-08-1 0         vherrera.hnhhc    Vennesa      Herrera
    Start of                   1 6:21 :27
    Care
    OASIS-C2    Updated        201 8-08-1 0         vherrera.hnhhc    Vennesa      Herrera
    Start of    Task Details   1 6:21 :36
    Care
    OASIS-C2    Completed      201 8-08-1 0         vherrera.hnhhc    Vennesa      Herrera
    Stati of                   1 6:21 :52
    Care
    OASIS-C2    Signed         201 8-08-1 0         [CS-1 ] .hnhhc    [CS-1]       [CS- l ] n
    Start of    Document       1 6:49:41
    Care

8
   According to worklog records not included here for the sake of brevity, CW- 1 saved the OASIS
SOC 21 additional times between 05-09-20 18 at 22:53:26 and 05- 10-20 18 at 00:34:07.
9
   CW- 1's UserName, First Name, and Last Name accurately cmTespond to CW- 1's real name in
the workfile reports I have reviewed. These identifiers are redacted here to protect the
confidentiality of the cooperating witness.
1 0 According to workfile records not included here for the sake of brevity, HERRERA saved the
OASIS SOC 1 1 additional times between 05-10-20 18 at 14: 14:0 1 and 05-10-20 18 at 14: 18:09.
11
    CS- 1's UserName, First Name, and Last Name accurately coffespond to CS- 1's real name in
the workfile reports I have reviewed. These identifiers are redacted here to protect the
confidentiality of the cooperating source.

                                                    19
          Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 21 of 45




     OASIS-C2    Task Paid     201 9-05-31        vherrera.hnhhc    Vennesa     Herrera
     Stmi of                   1 0 :17:56
     Care
     OASIS-C2    Exported      201 9-08-1 4       vherrera. hnhhc   Vennesa     Herrera
     Stmi of                   1 3 :49:24
     Care


         CW-1, KATZ, and S.K. Discuss Covering Up HealthNow's Fraudulent Practices

          52.     On or about October 3, 20 19, CW- 1, working at FBI's direction, met in person

with KATZ and S.K. at a coffee shop. Investigators provided CW- 1 with a recording device and

conducted surveillance ofthe meeting. 1 2 Based on my training, experience, and knowledge of

this investigation, including my review ofthe recordings and recording transcripts, I believe that

during the conversation, KATZ, CW- 1, and S.K. discussed how to hide HealthNow's fraudulent
practices when confronted by law enforcement. Fmiher, I believe KATZ was concerned about

CW- 1 making a record ofthe conversation. KATZ said to CW-1: "[P]ut your phone away. And

stop writing stupid shit on your phone .... Don't write anything on your phone. . . . [P]ut it away."
          53.     Later in the conversation, based on my knowledge ofthis investigation, I believe

KATZ acknowledged that she and HERRERA had directed CW- 1 to represent herselfto patients

as an RN rather than an LVN. Specifically, as transcribed below, KATZ did not deny or push
back against CW-1's claim that KATZ and HERRERA directed CW- 1 to falsely represent

himself/herselfas a nurse. Rather, KATZ and S.K. responded to CW-1's accusation with

questions about the FBI' s investigation.


                  S .K.: You ever told- you ever told a patient that, that you, that you were an RN?

                 CW-1: No, because remember when I first staiied you [KATZ] and Vennesa
                 [HERRERA] called me and was like, ok, you ready to take off your badge
                 and be RN.

                  S.K.: Uh, let me ask you­

                 KATZ: Ok, that-

12   Excerpts from the recording are provided in draft form and in part.

                                                  20
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 22 of 45




               CW-1: Remember?

               S.K.: Let me ask you something. So in this case, when you, when you
               said, they [the FBI] said they talked to some patients-did they say which
               ones? Or you-

               CW-1: No, they just showed me different papers.

              KATZ: Do you get that it's impossible for them to have called back a year­

               S.K.: I don't think-

              KATZ: and ask patients about specific names? Like I can call patients
              that we saw two weeks ago-
       54.    Based on my training, experience, and knowledge of this investigation, I believe

that later in the conversation CW-1 asked KATZ to help CW-1 come up with a lie to tell the FBI

to explain why CW-1's name was listed on HealthNow OASIS SOC assessments. I believe

KATZ responded by telling CW-1 say that CW-1 was shadowing an RN during the SOC
assessment. I believe KATZ was encouraging CW-1 to lie to law enforcement because KATZ
knew CW-1 was not being supervised or trained by an RN when CW-1 signed the OASIS Start

of Care assessments. I fmiher believe that after CW-1 explained to KATZ that CW-1 never

shadowed any other nurses and needed a lie to cover up the illegal conduct KATZ told CW-1 to

lie and say that CW-1 was shadowing HealthNow RNs Brandon Lewis and Sandra.


              CW-1 : No, but so why is my name on stuff [refening to SOCs]? Like this­

              KATZ: So hear me out.

              CW-1 : You need to tell me what to say.

              KATZ: Ok.

              CW-1: I don't- like, I'm freaking out.

              S.K.: I don't-say, saying you didn't (unintelligible or "UI"), I worked there, I
              didn't do anything (UI) I don't know.

              KATZ: Whatever you want to say, it's your choice, but you can always (UI), and

                                              21
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 23 of 45




               and tell them listen, I'm an[] LVN. I only did follow up visits. If I was in a home
               doing a start of care, it was because I was being trained and supervised by a nurse.
               If my-

               CW- 1: So I need to know which nurse, what name to say. cause they're going to
               be like, which nurse?

               KATZ: The only nurses that were doing supervisory visits at the time were
               Brandon Lewis, Sandra, and-who else did you know? Which nurses do you
               know that were (UI) backup?

               CW- 1: I don't know.

               KATZ: So those are the only nurses that were present at the time. We had-well
               well there was multiple. But in the East Bay it was Brandon Lewis and Sandra. I
               would stick to those, because those ones were (UI)-

               CW- 1: But I didn't do follow up, I didn't do any follow up. So, who's name­

               KATZ: You did lots of follow up visits. You didn't do follow up visits?

               CW- 1: Nah, I mean, I didn't do shadows. So who's name am I going to say?

               KATZ: Brandon Lewis and Sandra.
       55.     Based on my training, experience, and knowledge of this investigation, I believe
later in conversation KATZ admitted to CW- 1 that HealthNow submitted three patient charts

containing CW- 1's name for billing. I believe KATZ admitted that CW- 1's name should have
been removed from the medical records prior to submission. Further, KATZ explained to CW- 1
that KATZ had previously told state authorities that CW- 1's name appeared on OASIS SOC

assessments because CW- 1 was shadowing a nurse and must have accidentally signed it. 1 3 I

believe KATZ knew that this was a lie. I also believe that during the conversation, KATZ

acknowledged knowing that CW- 1's conduct in signing SOC assessments was illegal.


              KATZ: There were three charts that had your name on it that we can never fix

13As described above, KATZ told the site surveyors that CW- 1's name was on SOC assessments
because she was shadowing another nurse, but that time KATZ provided the name of CW-2
(who never worked at HealthNow) as the nurse CW- 1 was shadowing. In the recorded
conversation, KATZ throws out a different nurse name, indicating that she is trying to cover up
her directive that CW- 1 improperly complete SOC assessments.

                                               22
      Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 24 of 45




               because it was billed and it was through safe survey. And somehow it was
               submitted or something. But we already told State, they're like, hey. We told
               them already, at the time when you were there-- remember I was calling you? I
               was like, hey, State's here? We told them that you were there doing a supervisory
               visit. And however you signed it, it was an eITor on our end. We might have put it
               your hotbox, and you might have accidentally might have signed something
               thinking it was because of pay or something else. But we were very clear with
               them, and the office is very clear, that you did not do any start of cares, ever.
               Because that would been wrong and illegal. So you have never done the start of
               care, and we have never billed a start of care, that you would have conducted.
               Because you would have never done a start of care.
       56.     Based on my training, experience, and knowledge of this investigation, I believe
that later in the conversation KATZ provided CW-1 with additional false explanations for CW-1

to give law enforcement to explain why CW-1 improperly signed patient records. Specifically,

KATZ told CW-1 to say that CW-1 could not keep track ofHealthNow paperwork and

mistakenly signed documents. KATZ also told CW-1 to say that CW-1 was shadowing- i.e.,

training with- other nurses. I believe that KATZ knew both stories were false. In fact, as
transcribed below, KATZ instructed CW-1 to say that he/she shadowed an RN after CW-1 made

clear that CW-1 never actually shadowed other nurses. Therefore, I believe KATZ knowingly
provided CW-1 with a lie to help mislead law enforcement and cover up KATZ's fraud.


              CW-1: . . . but then they [the FBI] were like, why were you signing of paperwork?

              KATZ: Oh good, because you know what-

              S .K.: I mean, you're going do-

              KATZ: Wait hold on. You get tons of, you were seeing hundreds of patients.
              Easy. There's things when you people go in-- I mean, I can tell you, clinicians
              that an RN, a hundred times over. That things were just like sign your shit
              because we need to get it signed and done. And they go in, just sign it, and
              submit. Sign, submit. Sometimes it's late notes and we're just signing things up.
              Go yo, if something was plot in the hotbox, I signed. Done. If it was plotted,
              maybe it's because I went and I did a visit with another nurse. I was just in
              training. I have learned how to training on UI, I did training-

              ***
              CW-1: But I didn't do any training. That's what I'm saying, whose name am I

                                              23
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 25 of 45




               saying?

               KATZ: Nurses. Say, hey, I don't remember-

               CW- 1: They're going to ask to me. They know, everything.

               KATZ: Then you go, I don't remember the nurse's names. I was not in a
               relationship with them.

               S.K.: You were in training. Just say, hey, I don't know, this was months ago or a
               year ago. I did follow ups. (UI).

        57.    Based on my training, experience, and knowledge of this investigation, I believe

that later in the conversation CW-I presented KATZ with a formal complaint filed with CDPH

against CW-I. The complaint listed KATZ as the complainant. After acknowledging the

complaint, I believe KATZ explained that around the time of the site survey, CW-1's name had
been found on a SOC assessment and KATZ and HERRERA had called CW-I to come up with a
false story to tell the CDPH site surveyor about CW-I's name being on the SOC. KATZ

explained that their story to the CDPH surveyor had been that CW-I was visiting patients under

the supervision of a HealthNow RN. KATZ then told CW-I that the site surveyor had asked

KATZ whether CW-I had an RN license and KATZ told the site surveyor that CW-I was not an

RN and that CW-I had never represented himself/herself to KATZ as an RN. I further believe
that KATZ then suggested to CW-I that KATZ never filed a complaint against CW-I . This

portion of the conversation is transcribed below.


              KATZ: Ok, I know what this is. Hold I know what this is. In August there was a
              patient with your name on it. And if you remember me and Vennesa
              [HERRERA] called and said you[r] fucking name's on it, here's what we're
              saying. We're telling them that you were there for a supervisory visit. And
              when she [the site surveyor] was there in person, we told them. The reason
              that her [refening to CW-1] name is there is because she was there under a
              supervisory visit. And I even told you that over the phone. I said this is what I'm
              saying. And they even asked like do you [have] an RN licensure. I said no. And
              they asked, like, did she ever tell she was an RN. I said no. They said did she ever
              show you that she has RN license. I said no. And that's it and they walked away
              from it. I never called and made a complaint about you . . . .


                                               24
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 26 of 45




        58.     Based on my training, experience, and knowledge of this investigation, I believe

 that KATZ, S.K., and CW-I then discussed how during the site survey CW-I texted KATZ to

 say that CW-I was not going to take the blame for following KATZ's directive that CW-I fill

out OASIS SOC assessments. KATZ and CW-I then discussed again how their cover story

would be that CW-1's name was on SOC assessments because CW-I was training with other

nurses. This portion of the conversation is transcribed below.

               KATZ: This is-they were in my office for a survey at that point. And
               remember you texted me like hell no, I ain't going down-

                S.K.: Remember they were just visiting?

               KATZ: Wait, wait, wait.

               CW-I: Yeah, I said I wasn't going to down for it?

               KATZ: You're like hell no, I'm not going down, and like hell no, don't call me
               with that shit. Last time you tried to put-- you like you know, know you-I'm not
               picking up that. Kept calling the number.

               CW-I : Right.

               KATZ: Ok. At that time she was in the office and she's like why is her name on
               this document. And I was like, I told her I said, she must have been there doing
               the supervisory visit. And she's was like, oh so did you think she was an RN? I'm
               like, I didn't know. Maybe she was, maybe she wasn't. She was still in training-­
               other-- she was like, why is she doing training? I'm like, because she wants to be
               an RN. And then like, did she ever show that she has RN. And I was like no. Did
               she tell you she's an RN? I'm like no. That's all, that's all it was. I didn't
               complain like LVN license or anything like that.
        59.    I further believe based on my training, experience, and knowledge of this

investigation that later in the same conversation, CW-I, KATZ, and S.K. discussed the fact that

CW-2 never worked for HealthNow, yet CW-2's name appeared on HealthNow patient medical
records. KATZ provided CW-I with a false stmy to tell law enforcement if CW-I were to be

questioned about CW-2's name being on HealthNow medical records. KATZ then admitted that
HealthNow was using CW-2's personal infmmation despite CW-2 not working for HealthNow.

This portion of the conversation is transcribed below.

                                                25
Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 27 of 45




      CW-1: And that was the other thing too, they were, they had, um, they were
      saying that-so they know who [CW-2] is and they were asking me if l knew
      [him/her].

      KATZ: How would they know [CW-2] is?

      CW-1: Because they had documentation with [his/her] name on it.

      KATZ: On what?

      CW-1: On the SOCs .... That were sent to Medicare. [C]ause they said, it's-- the
      same patients are attached to me and [CW-2]. So they were like, what is there-­
      why is there a coincidence that they're both attached.

      KATZ: and what did you say?

      CW-1: I don't know. I don't know that [CW-2] worked for you, so I didn't know
      what to say.

     KATZ: Ok, good.

      CW-1: What do you want me to say though?

     KATZ: What?

     CW-1: Because that's you hired [CW-2] right?

     KATZ: So, I hired [CW-2] to be an RN. So here's what I'm going to say: you
     guys stick to exactly what is the truth which is, you did not do any start of cares,
     you have no idea what the fuck they're talking about. Like if my name is on there,
     it was only because you did follow ups and were part of a chaii. And be like, hey,
     they're fucking intake was, their intake was a fucking hot mess. They had people
     in and out, they were hiring people constantly with intake, they had no idea what
     they were doing. They might have plotted the wrong to me. There were multiple
     times where they would plot things (UI) frequency and I constantly tell them that
     they was fucking, like messed up. But I never did start of cares which is the truth.
     You never did staii of cares, and we never billed based on you doing start of
     cares. We only billed what nurses went to go do. End of discussion. Everything
     else-

     ***
     CW-1: S o how do they know [CW-2]? And, and what if they call [CW-2] and
     [CW-2]'s going to say, I never worked with them.

     S.K.: Because [CW-2] was the one complaint you had, remember when she left


                                     26
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 28 of 45




               your or whatever and then she called saying she doesn't work there? And that,
               that state (UI) talking about [CW-2] ? Do you remember that?

                CW- 1: M-hum.

                S.K.: And then you were like here's her personnel, she was here, we actually

               KATZ: We showed them all the hired people.

               S.K.: Yeah. And they were like ok, and then they closed it out. I mean-

               KA TZ: She applied. She filled out all the hired paperwork. She was ready to staii
               working.

               CW- 1: Well yeah I know that. But she never worked for you.

               KATZ: She worked for me. On paper she worked for me. Do you see what I'm
               saying though, like- whatever-

        60.    I believe, based on my training, experience, and knowledge of this investigation,
that KATZ's statement-    "She worked for me. On paper she worked for me"-indicates
KATZ's willingness to deceive authorities and to knowingly use CW-2's identity without CW-

2's authorization to complete patient medical records.
        6 1.   Based on my training, experience, and knowledge of this investigation, I believe

that later in the conversation CW- 1, KATZ, and S.K. discussed a time KATZ wanted CW- 1 to

pretend to be CW-2 during the CDPH survey. I believe CW- 1 asked KATZ if she thinks law

enforcement is looking into CW- 1 because of KATZ asking CW- 1 to impersonate CW-2 to the
CDPH surveyor. KATZ initially said she did not remember the incident, however, she did not

deny the accusation and admitting to having on file CW-2 personnel records ("paperwork") even
though CW-2 did not work at HealthNow. Fmther, KATZ responded to CW-1 accusation that

KATZ had told CW- 1 to impersonate CW-2 by telling CW- 1 not to w01Ty about the
investigation because the investigation was closed. This portion of the conversation is

transcribed below.

               CW-1: . . . [R]emember that time the surveyor called and she-- and you were like,
               oh just, just make believe you're [CW-2]. I thought it was the surveyor that did
               that.

                                               27
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 29 of 45




               S.K.: The surveyor?

               CW-1: No, Veronica. Remember the surveyor was there, and you were like, we
               can't find [CW-2]. Can you just make up-- make believe you're [CW-2]?

               KATZ: I don't remember that. But what happened?

               CW-1: When you and Vennesa [HERRERA] called me, the surveyor was there. It
               was like, it was probably the second time, it was like-- her name was Lisa.

               KATZ: So what- so what do you think-- what was the result? You think it was
               what?

               CW-1: Maybe the surveyor said something. Because you told me­

               KA TZ: No. A hundred percent no.

               S.K. : Listen, they're call-- they're probably talk to like, three or four people.

               KATZ: They're probably going to talk to [CW-2].

               S.K.: [UI] we had her, her paperwork there.

              KATZ: We have all her [UI] paperwork.
               ***
              CW-1: But d o out think the surveyor said something because she couldn't
                    find [CW-2] and-

              KATZ: No.

              CW-1: --and you wanted me to act as her.

              KATZ: Look at me. No. No, that survey was closed. It's done. No. No.
              Absolutely not. Anything that would've been open or suspended, they would've
              continued looking into it. I want you to listen really closely, because this really
              important for your license and for your fucking life. Ok, because I - for me, what
              the fuck. I don't have a license, ok? I'm not losing shit. If lose a company I'll
              start another one.

       62.    Based on my training, experience, and knowledge of this investigation, I believe

that toward the end of the conversation, KATZ and S.K. instructed CW-1 not to generate

incriminating evidence by writing text messages to KATZ. I believe that KATZ and S.K.

                                                 28
          Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 30 of 45




instructed CW-I to meet with them in person in order to hide evidence of their illegal activity
from investigators and law enforcement. Further, I know that individuals engaged in criminal

activity commonly to erase text messages, ask others to erase text messages, or avoid text

messages all together for fear of incriminating evidence of a crime being recorded. This portion

of the conversation is transcribed below.


                  KATZ: I recommend you don't put anything in writing, like text messages.
                  Anything that could be problematic . . .

                  S.K. : You need to meet up, call- call me. And I will meet, it's fine.

                  KATZ: And just say I need to meet up with you.

                  CW-I: Ok.

                  S.K.: Call me. And maybe we'll even know that our-depends on where I guess.
                  So we'll do it the legal office where I keep (UI)

                 KATZ: I recommend you don't write anything (UI), on text messages don't talk
                 about anything over the phone either. Anything that could be incriminating, don't
                 put in writing.
          KATZ and HERRERA Confirm Their Fraud Scheme in a Second Recordings

          63.    On October 24, 20 19, CW-I met with KATZ a second time and recorded the
conversation under FBI supervision. 14 Based on my training, experience, and knowledge of the

investigation, I believe that that during the conversation, KATZ admitted that it was illegal for an
LVN such as CW-I to do a SOC. KATZ told CW-I, " . . . I can also tell you one hundred percent

again and again and again, we would never ever tell someone that you an LVN would agree to
do an SOC. And we would never ... put you in that situation." Further, I believe that KATZ's

statement was an acknowledgement that CW-I had improperly done SOC assessments and that

KATZ was telling CW-I she would never tell anyone else that CW-I had done SOC

assessments.



14
     Excerpts from the recording are provided in draft fmm and in part.

                                                  29
      Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 31 of 45




        64.    During the same conversation, CW- 1 confronted KATZ about CW- 1's name

being on OASIS SOC documents sent to third parties, including Medicare. Refen-ing to the FBI,

CW- 1 said: "they're saying that they want to know why my name is on all these SOCs that were

sent to Medicare." CW- 1 continued: "why are the[y] coming to me?" KATZ responded: " . . . I

would protect you no matter what."

       65.     Based on my training, experience, and knowledge of this investigation, I believe
that later in the conversation KATZ admitted to CW- 1 that CW- 1 had conducted SOC

assessments, that KATZ and CW- 1 had an understanding that CW-1's name would be removed
from electronic medical records corresponding to SOC assessments, and that a few records "fell
through the cracks" because they had been submitted for billing while still having CW- 1's name

on them. This pmiion of the conversation is transcribed below.


       CW- 1: We spoke about it when I first got hired. You guys asked me to help you guys . . .
       with do, with doing SOCs. Because you didn't have enough RNs-

       KATZ: But why would you sign? Why would you sign it?

       CW- 1: I don't know why it was signed.

       KATZ: Exactly. That's what I'm saying. Why can't you just continue-

       CW- 1: But, why is my name on it still then? There's three that fell through the cracks.

       KATZ: Yes.

       CW- 1: So how you do you know others didn't fall through the cracks?

       KATZ: Because we pulled up every single chart.

       CW- 1: But that was-- that's after. How do you know? You don't know.

      KATZ: We pulled up everything.

       CW- 1: But you said that my name would not be on it.

      KATZ: You're right, I did . . .. But I can tell that those, two of those three were not even
      sent to Medicare.


                                                30
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 32 of 45




        CW-1: . . . [T]hen it was your bad then. It was Vennesa's [HERRERA's] bad ... that my
        name went to freaking SOCs.

        KATZ: One hundred percent.


        66.     Based on my training, experience, and knowledge of this investigation, I believe

that during the same conversation, KATZ repeated her cover story for why CW-1 conducted

SOC assessments- that CW-1 only conducted SOC assessments when CW-1 was shadowing

RNs. I further believe that KATZ admitted that this cover story was false. The transcript of this

excerpt is as follows:


               KATZ: . . . I will maintain the exact same thing. There was one SOC and I said she
               told me she's practicing to be an RN so we let her do a shadow.

               CW-1: But I didn't tell you that.

               KATZ: I had to tell her that you were shadowing. I told her you­

               CW-1: So it was a lie.

              KATZ: I said that you were planning to be an RN. Aren't you taking the test for it?
        67.    Based on my training, experience, and knowledge of this investigation, I believe
that later in the conversation KATZ again admitted that the cover story was not true and KATZ

committed to helping CW-1 cover up the fact that CW-1 had illegally conducted SOC

assessments. During the conversation, CW-1 emphasized to KATZ that CW-1 never shadowed

nurses, ". . . Veronica [KATZ] you know that's not true. That shit is not true. Like I'm tired of
covering for everybody and no one is covering for my ass...." KATZ responded, "How am I not
covering for you?"

       68.     Based on my training, experience, and knowledge of this investigation, I believe
that later in the conversation KATZ again admitted that her story about CW-1 completing SOC

assessments only while shadowing RNs was not true. I fu1iher believe that KATZ told CW-1
that KATZ had explained to the site surveyor KATZ's false story that if CW-1 had signed an



                                                   31
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 33 of 45




 SOC assessment CW- 1 did so because CW- 1 was shadowing a nurse. The transcript of this

 excerpt is as follows:


                KATZ: I said if she signed it [the SOC assessment] it's because she was
                shadowing a nurse.

                CW- 1: But that's not true.

                KATZ: Ok.

                CW-1: So.

                KATZ: So what would you rather have me say?


        69.     Based on my training, experience, and knowledge of this investigation, I believe

that during the recorded conversation, KATZ and CW- 1 called HERRERA to discuss how

HERRERA had failed to remove CW- 1's name from at least one SOC assessments sent for
billing. I believe that during this portion of the conversation, KATZ and HERRERA admitted
that CW- 1 had conducted SOC assessments and that HERRERA and KATZ had agreed to

remove CW- 1's name from the conesponding electronic medical records, and that at least one

SOC had been sent for billing with CW- 1's name still on it. I further believe that HERRERA
and KATZ had previously reviewed ("pulled") patient medical records submitted for billing to

determine whether any of those medical records contained CW- 1's name. HERRERA stated that

"only three" medical records submitted for billing contained CW- 1's name. HERRERA

explained that when CW- 1's name was removed from medical records prior to those records
being submitted for billing CW- 1's name would no longer appear in the HealthNow medical

records for that patient. Accordingly, I believe that in this conversation HERRERA and KATZ
are discussing how they had previously removed CW- 1's name from patient medical records

because they knew CW- 1 was not permitted to provide the treatment that she had in fact

provided and HERRERA and KATZ were seeking to hide their improper billing practices from

Medicare. The transcript of this excerpt is as follows:


                                                32
Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 34 of 45




      KATZ: Hey Vennesa [HERRERA] . . .. Can you explain how you billed a patient
      with [CW- 1's] name on it?

      HERRERA: Can I explain?

      KATZ: . . . . [W]hy would you allow for her name to be on a chart when you billed.
      Like . . . how did that get through. Because we promised a hundred times over
      that that would never ever happen. So why was her name on any chart?

      HERRERA: Um, well I know when I bill I don't look at who name is in there. I
      just look for insurance . . ..

      KATZ: So my-- what I been saying, and I don't know if this is true or not, but I
      feel like did-- is it possible whoever plotted it accidentally plotted the wrong type
      of visit under [CW- 1], it ended up in [CW-1's] hotbox, and [he/she] accidentally
      signed that . . .

     HERRERA: Filled it out.

     KATZ: Filled out.

     HERRERA: Yeah.

     KATZ: Or just signed off on it. Just because sometimes it just says signature
     needed. Like pending signature. Is it possible that she just signed it and she should
     have never signed it. But someone plotted it and then it was just marked complete.
     Therefore you just go ahead and submit it to ex, you export to billing. Is that
     possible?

     HERRERA: That's definitely . . . possible. Yeah.

     ***
     KATZ: Is there any chance at all that there could be more SOCs besides those
     three that have her name on it?

     HERRERA: Um. It's possible, but if. . .. I mean. I don't know. I mean I guess it's
     poss-- I mean anything's possible. I just couldn't pull them up before . . . .

     ***
     KATZ: I told [ CW- 1] we did a full report and had to pull up everything. And
     those are the only three that pulled up. Now you're saying it's possible. . . . [CW- 1]
     thinks that our stories are all fucking whacked out. Did you or did you not pull up
     the repo1i of every single SOC to p-- see if there's any other names that [CW- 1]--



                                       33
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 35 of 45




              HERRERA: Yeah, but the thing is if the name was changed, it's not going to pull
              up. So that's why I only pulled up three.

               ***
              CW- 1: So if it [the electronic medical record] was changed it would not show my
              name? There's no like . . . record in Kinnsor [the electronic medical records
              database] that . . . I touched it though?

              HERRERA: if it was changed from your name to something else, then it wouldn't
              pull up right now.

        70.   Based on my training, experience, and knowledge of this investigation, I believe
that in the excerpt above, HERRERA and KATZ acknowledge that they manipulated electronic

medical records by changing the names of the medical professionals who provided care. I

fmiher believe that HERRERA and KATZ acknowledged that they manipulated medical records

associated with medical care provided by CW- 1.

                              Audit of Medicare Billing Records

       7 1.    I understand that CMS contracts with Qlarant, among other companies, to receive,
adjudicate, process, and pay Medicare claims, including claims for home health services. CMS
also contracts with Qlarant to serve as a Unified Program Integrity Contractor (UPIC). UPI Cs

investigate fraud, waste, and abuse in Medicare. A UPIC such as Qlarant may review Medicare
claims data as part of an investigation to ensure Medicare payments are only for services that

meet Medicare coverage and medical necessity requirements.

       72.     In the spring of 2020, the Investigating Agencies requested that Qlarant audit

Medicare billing information for approximately 14 HealthNow patients. Qlarant analysts
reviewed the selected patient medical records. Based on that review of 14 patients, a limited
subset of the total number of HealthNow patients, Qlarant analysts concluded that Medicare paid

HealthNow approximately $ 124,733.89 based on fraudulent HealthNow billing.




                                               34
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 36 of 45




V.      Types of Evidence Sought from the Target Locations
        73.     Based on my training and experience, including experience investigating fraud
schemes, there is probable cause to believe that certain electronic and paper documents and

evidence may be found in the Target Locations. For the medical records in the names of the

stolen identities, there are likely records of those in both paper and electronic format. As

previously mentioned, surveyors were present at Target Location-1 conducting audits on

HealthNow's records. Infmmation gathered from both the surveyors' notes and from interviews
of several employees indicates that HeatlhNow stores patient records at Target Location-1,

which were instrumental in the commission of these violations. Furthe1more, based on

conversations with various persons who interviewed at HealthNow, it is reasonable to believe
that HealthNow stores employee application packets, both electronically and paper copies, at

Target Location-1. I believe such documents will provide evidence of identity theft and other

illicit activities related to the healthcare fraud scheme.
        74.     Additionally, based on numerous interviews with HealthNow employees, I have

learned that HealthNow employees have the ability to remotely log into the Kinnser software

system to complete electronic medical records. Based on my training, experience, and
knowledge of the Kinnser software system used by HealthNow, I believe KATZ has the ability

to remotely log-into the Kinnser software system from a computer or smaii phone in order to
manipulate medical records. Based on my training and experience, it is common place to store

personal electronic devices such as laptops, tablets, or cellular phones at a subject's place or

residence and therefore I believe there is a reasonable belief that these items will be found at

Target Location-2.

       75.     Similarly, it is reasonable to believe that the owner of a business such as

HealthNow would keep documents related to that business at their place of residence, such as
Target Location-2. These documents could include incorporation records, personnel files, or

patient records and may exist in either electronic or paper fmm.

       76.     Based on my training and experience, I also believe that participants in fraud


                                                  35
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 37 of 45




 schemes as described above often communicate with other participants. Specifically, the
 Investigating Agencies have interviewed a number ofHealthNow employees and associates who

 have stated they communicated with either KATZ and/or HERRERA via text messages or phone
calls. The presence of these communications at the Target Locations could constitute evidence

of the crimes alleged.

        77.     Based on my experience in investigating fraud schemes such as described above, I

have learned that the source and destination of funds fraudulently obtained can be relevant

evidence regarding the schemes because this type of evidence can show, among other things, the
access and control of the relevant accounts through which the funds flowed, the participants in
the scheme, efforts to conceal the scheme, and the proceeds of the scheme itself . Also based on
my training and experience, I know that financial records, in both paper and electronic form, are

often retained for long periods of time and that in this case there is probable cause to believe that
the Target Locations will contain records for relevant bank and other financial accounts.

                  Roles of Computers and Digital Devices in the Conspiracy

        78.    Based on my training and experience, I believe that computer equipment and/or
electronic/digital devices (collectively, "digital devices") were used in furtherance of the above­
described conspiracy, to wit: 1) manipulate medical records for the purpose of defrauding

Medicare and deceiving regulatory agencies, and 2) to communicate with other conspirators. I

respectfully submit that there is probable cause to believe that the digital devices cmTently

located at the Target Locations will contain evidence of fruits and instrumentalities of this

conspiracy.

       79.     Although the conduct that I am investigating occurred from at least 2017, I know
based on my training and experience that computer files or remnants of such files can be
recovered months or even years after they have been downloaded onto a hard drive, deleted or

viewed via the Internet. Electronic files downloaded to a hard drive can be stored for years at
little or no cost. Even when such files have been deleted, they can be recovered months or years

later using readily-available forensics tools. When a person "deletes" a file on a home computer,

                                                36
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 38 of 45




the data contained in the file does not actually disappear; rather, that data remains on the hard

drive until it is ove1written by new data. Therefore, deleted files, or remnants of deleted files,

may reside in free space or slack space - that is, in space on the hard drive that is not allocated to
an active file or that is unused after a file has been allocated to a set block of storage space - for

long periods of time before they are ove1written.

        80.     In addition, a computer's operating system may also keep a record of deleted data
in a "swap" or "recovery" file. Similarly, files that have been viewed via the Internet are

automatically downloaded into a temporary Internet directory or "cache." The browser typically

maintains a fixed amount of hard drive space devoted to these files, and the files are only

overwritten as they are replaced with more recently viewed Internet pages. Thus, the ability to

retrieve residue of an electronic file from a hard drive depends less on when the file was

downloaded or viewed than on a particular user's operating system, storage capacity, and
computer use habits. This application seeks permission to search for and seize evidence of the

crimes described above stored on digital devices, as well as any digital devices that constitute

fruits and instrumentalities of the crimes. Searches of digital devices and seizure of any data will
comport with the protocol set fmih in Attachment C, which is hereby incorporated by reference.

       8 1.    Based upon my conversations with other law enforcement personnel and in my

experience and training, I know that computers and other electronic equipment, including cell
phones and smaii phones, are often used to facilitate and maintain records in complex fraud

schemes.

       82.     Based upon my training, experience, and information related to me by agents and
others involved in the forensic examination of computers, I know that computer data can be

stored on a variety of systems and storage devices, including hard disk drives, floppy disks,
compact disks, magnetic tapes and memory chips. Some of these devices can be smaller than a

thumbnail and can take several fmms, including thumb drives, secure digital media used in

phones and cameras, personal music devices, and similar items.

       83.     Based upon my training and experience, and information related to me by agents

                                                 37
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 39 of 45




 and others involved in the forensic examination of computers and digital devices, I know that

 computers and digital devices are often used to store information, very much the same way

 paper, ledgers, files and file cabinets are used to store infmmation. I know that it is common
 today for businesses, including illegal ones, to utilize computers to conduct their business and to
store information related thereto. I also know that it is common for individuals to have personal

computers and to use these computers to conduct their personal affairs, their business affairs, and
to store information related thereto.

        84.     Based upon my training and experience, and information related to me by agents
and others involved in the forensic examination of computers and digital devices, I know that a

forensic image is an exact physical copy of a data storage device. A forensic image captures all
data on the subject media without viewing or changing the data in any way. Absent unusual

circumstances, it is essential that a forensic image be obtained prior to conducting any search of
data for information subject to seizure pursuant to the warrant. I also know that during the search

of the premises it is not always possible to create a forensic image of or search digital devices or

media for data. I also know that it is frequently necessary to remove digital devices or media for
later laboratory evaluation off-site under controlled circumstances. This is true for a number of

reasons, including the following:
        85.     Searching digital devices can be a highly technical process that requires specific
expertise and specialized equipment. Because there are so many different types of digital devices
and software in use today, it is difficult to anticipate all of the necessary technical manuals,

specialized equipment, and specific expeiiise necessary to conduct a thorough search of the

media to ensure that the data will be preserved and evaluated in a useful manner.
       86.     Searching digital devices can require the use of precise, scientific procedures

designed to maintain the integrity of the evidence. The recovery of such data may require the use
of special software and procedures, such as those used in a law enforcement laboratory.

       87.     The volume of data stored on many digital devices is typically so large that it will
be highly impractical to search for data during the execution of the physical search of the

                                                 38
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 40 of 45




premises. Storage devices capable of storing 500 gigabytes of data are now common in desktop

computers. It can take several hours, or even days, to image a single hard drive. The larger the

drive, the longer it takes. Depending upon the number and size of the devices, the length of time

that agents must remain onsite to image and examine digital devices can become impractical.

        88.     Because digital data may be vulnerable to inadvertent modification or destruction,

a controlled environment, such as a law enforcement laboratory, may be essential to conduct a
complete and accurate analysis of the digital devices from which the data will be extracted.

Software used in a laboratory setting can often reveal the true nature of data. Moreover, a
computer forensic reviewer needs a substantial amount of time to extract and sort through data

that is concealed or encrypted to dete1mine whether it is evidence, contraband, or an
instrumentality of a crime.
        89.    Analyzing the contents of a computer or other electronic storage device, even

without significant technical difficulties, can be very challenging, and a variety of search and
analytical methods must be used. For example, searching by keywords, which is a limited text­

based search, often yields thousands of hits, each of which must be reviewed in its context by the

examiner to dete1mine whether the data is within the scope of the warrant. Merely finding a
relevant hit does not end the review process. The computer may have stored information about

the data at issue which may not be searchable text, such as: who created it; when and how it was

created, downloaded, or copied; when it was last accessed; when it was last modified; when it

was last printed; and when it was deleted. The relevance of this kind of data is often contextual.

Furthe1more, many common e-mail, database, and spreadsheet applications do not store data as

searchable text, thereby necessitating additional search procedures. To determine who created,

modified, copied, downloaded, transferred, communicated about, deleted, or printed data
requires a search of events that occurred on the computer in the time periods surrounding activity
regarding the relevant data. Infmmation about which users logged in, whether users shared

passwords, whether a computer was connected to other computers or networks, and whether the



                                                39
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 41 of 45




users accessed or used other programs or services in the relevant time period, can help dete1mine

who was sitting at the keyboard.

        90.     Searching digital devices can require the use of precise, scientific procedures

designed to recover latent data. The recovery of such data may require the use of special

software and procedures. Data that represents electronic files or remnants of such files can be

recovered months or even years after it has been downloaded onto a hard drive, deleted, or

viewed via the Internet. Even when such files have been deleted, data can be recovered months

or years later using readily available forensic tools. Normally, when a persqn deletes a file on a

computer, the data contained in the file does not actually disappear; rather, that data remains on
the hard drive until it is overwritten by new data. Therefore, deleted files, or remnants of deleted

files, may reside in space on the hard drive or other storage media that is not allocated to an

active file. In addition, a computer's operating system may keep a record of deleted data in a

swap or recovery file or in a program specifically designed to restore the computer's settings in
the event of a system failure.

       9 1.    This wanant seeks authority to seize contextual data, including evidence of how a

digital device has been used, what it has been used for and who has used it. It can be very

important in criminal cases to seek "attribution" data so that an event or communication can be

associated with a person. Based upon my training and experience, and information related to me
by agents and others involved in the forensic examination of computers and digital devices, this

authority is sought for a number of reasons:

   A. In some instances, the computer "writes" to storage media without the specific

       knowledge or permission of the user. Generally, data or files that have been received via

       the Internet are automatically downloaded into a temporary Internet directory or cache.
       The browser typically maintains a fixed amount of hard drive space devoted to such data

       or files, and the files are only overwritten as they are replaced with more recently viewed

       Internet pages. Thus, the ability to retrieve miifacts of electronic activity from a hard

       drive depends less on when the file was downloaded or viewed than on a pmiicular user's

                                                40
   Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 42 of 45




    operating system, storage capacity, and computer usage. Logs of access to websites, file

    management/transfer programs, firewall permissions, and other data assist the examiner

    and investigators in creating a "picture" of what the computer was doing and how it was

    being used during the relevant time in question. Given the inte1Telationships of the data to

    various palis of the computer's operation, this information cannot be easily segregated.

B. Digital data on the hard drive that is not cunently associated with any file may reveal
    evidence of a file that was once on the hard drive but has since been deleted or edited, or
    it could reveal a deleted portion of a file (such as a paragraph that has been deleted from a

    word processing file). Vi1iual memory paging systems can leave digital data on the hard

   drive that show what tasks and processes on the computer were recently used. Web
   browsers, e-mail programs, and chat programs store configuration data on the hard drive

   that can reveal information such as online nicknames and passwords. Operating systems
   can record additional data, such as the attachment of peripherals, the attachment of USB

   flash storage devices, and times the computer was in use. Computer file systems can

   record data about the dates files were created and the sequence in which they were

   created. This data can be evidence of a crime, can indicate the identity of the user of the

   digital device, or can point toward the existence of evidence in other locations (or on
   other devices).

C. Fu1iher, evidence of how a digital device has been used, what it has been used for, and

   who has used it, may be learned from the absence of paliicular data on a digital device.

   Specifically, the lack of computer security software, virus protection, malicious software,

   evidence of remote control by another computer system, or other programs or software

   may assist in identifying the user indirectly and may provide evidence excluding other
   causes for the presence or absence of the items sought by this application. Additionally,
   since computer drives may store miifacts from the installation of software that is no

   longer active, evidence of the historical presence of the kind of software and data

   described may have special significance in establishing timelines of usage, confirming

                                            41
       Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 43 of 45




        the identification of ce1iain users, establishing a point of reference for usage and, in some

       cases, assisting in the identification of certain users. This data can be evidence of a crime,

       can indicate the identity of the user of the digital device, or can point toward the
       existence of evidence in other locations. Evidence of the absence of particular data on the

       drive is not generally capable of being segregated from the rest of the data on the drive.
       92.       Based upon my training and experience, and information related to me by agents

and others involved in the forensic examination of computers and digital devices, I know that, in

order to search for data that is capable of being read or interpreted by a computer, law
enforcement personnel will need to seize, image, copy, and/or search the following items, subject

to the procedures set forth in Attachment C and incorporated by reference herein:

       A Any computer equipment or digital devices that are capable of being used to commit

             or fmiher the crimes outlined above, or to create, access, or store evidence,

             contraband, fruits, or instrumentalities of such crimes, as set fo1ih in Attachment B;
       B. Any computer equipment or digital devices used to facilitate the transmission,

             creation, display, encoding, or storage of data, including word processing equipment,

             modems, docking stations, monitors, printers, plotters, encryption devices, and optical
             scanners that are capable of being used to commit or fmiher the crimes outlined

             above, or to create, access, process, or store (evidence, contraband, fruits, or
             instrumentalities) of such crimes, as set fo1ih in Attachment B;
       C. Any magnetic, electronic, or optical storage device capable of storing data, such as

             floppy disks, hard disks, tapes, CD ROMs, CD Rs, CD RWs, DVDs, optical disks,

             printer or memory buffers, smart cards, PC cards, memory calculators, electronic

             dialers, electronic notebooks, personal digital assistants, and cell phones capable of
          being used to commit or fmiher the crimes outlined above, or to create, access, or

          store evidence, contraband, fruits, or instrumentalities of such crimes, as set forth in

          Attachment B;



                                                  42
Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 44 of 45




D. Any documentation, operating logs, and reference manuals regarding the operation of

    the computer equipment, storage devices, or software;
E. Any applications, utility programs, compilers, interpreters, and other software used to

    facilitate direct or indirect communication with the computer hardware, storage

    devices, or data to be searched;
F. Any physical keys, encryption devices, dongles, or similar physical items which are

    necessary to gain access to the computer equipment, storage devices, or data;

G. Any passwords, password files, test keys, encryption codes, or other information

    necessary to access the computer equipment, storage devices, or data;

H. All records, documents, programs, applications, or materials created, modified, or
    stored in any fmm, including in digital form, on any computer or digital device, that

    show the actual user(s) of the computers or digital devices during any time period in
    which the device was used to commit the crimes referenced above, including the web

   browser's history; temporary Internet files; cookies, bookmarked, or favorite web

   pages; e-mail addresses used from the computer; MAC IDs and/or Internet Protocol

   addresses used by the computer; e-mail, instant messages, and other electronic
   communications; address books; contact lists; records of social networking and online

   service usage; and software that would allow others to control the digital device such

   as viruses, Trojan horses, and other forms of malicious (or alternatively, the lack of

   software that may allow others the potential opportunity to control the digital device);
I. All records, documents, programs, applications, or materials created, modified, or

   stored in any form, including in digital fo1m, on any computer or digital device, that

   show evidence of counter-forensic programs (and associated data) that are designed
   to eliminate data from the computer or digital device; and all records, documents,

   programs, applications, or materials created, modified, or stored in any form,

   including in digital fmm, on any computer or digital device, that show contextual



                                        43
Case 3:20-mj-71591-MRGD Document 1 Filed 11/04/20 Page 45 of 45




                                        /s




4th
